NO. 07-07-0090-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  APRIL 2, 2007
                         ______________________________

                               IN RE TERRY GOOLSBY,

                                                     Relator
                         ______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before the court is a motion for a writ of prohibition filed by Terry Goolsby.

The latter seeks an order “directing [Judge Kelly G. Moore] to abstain from causing further

monies to be removed from his Trust Fund Account. . . .” Allegedly, Judge Moore entered

an order purportedly garnishing Goolsby’s inmate trust fund account to repay Terry County

for court costs incurred in Goolsby’s prosecutions. Also pending before us is his request

to proceed as a pauper. We deny both.

      Texas Rule of Appellate Procedure 52.3(j)(1) requires one seeking a writ of

prohibition to append to the petition an appendix containing, among other things, “a

certified copy or sworn copy of . . . any . . . document showing the matter complained of.”

That particular document, at bar, would be the court’s supposed order which Goolsby

attacks. Yet, neither it nor any other document required to be included in the appendix was

given to us. Nor did Goolsby comply with the bulk of the other provisions in Rule 52.3.
That he proceeds on his own behalf without counsel does not relieve him from following

the rules. Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.–Dallas 2004, pet.

denied). Consequently, we deny his petition for a writ of prohibition.

      Regarding his request to proceed as an indigent, we note that the filing fee he must

pay was actually $75. Furthermore, in support of his request, Goolsby tendered a

statement disclosing that he had sufficient funds in his inmate account to pay that amount.

Omitted from his statement, however, was information illustrating that the funds were in

any way encumbered or needed to satisfy any particular living expenses while imprisoned.

Accordingly, we also deny his request to proceed as an indigent.



                                                Per Curiam




                                            2